Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed December 11, 2020. As filed, claims 1, 3-6, 10, 12, 13, 16, 20, 21, 26, 27, 29, 37, 38, 48, and 52 are pending. Claims 2, 7-9, 11, 14, 15, 17- 19, 22-25, 28, 30-36, 39-47, 49-51 and 53-56 are cancelled. 
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1, 3, 6, 10 under 35 U.S.C. 102 (a)(1)  and 102 (a)(2) as being anticipated by CN103752210   is withdrawn per claim amendments. 
2. The rejection of claims 1, 3, 16, 20 under 35 U.S.C. 102 (a)(1)  and 102 (a)(2) as being anticipated by US662880, Jan 27, 2004; by Kuse is withdrawn per claim amendments.
3. The rejection of claims 1, 3, 4, 6, 10, 12, 13 under 35 U.S.C. 102 (a)(1)  and 102 (a)(2) as being anticipated by JP 2007091640, April 12, 2007 is withdrawn per claim amendments.
Allowable Subject Matter
Claim 37 is allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 10, 12, 13, 16, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites compounds of the formula (I) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 defined by variables RA, RB, R1, R2, R3, R4, R5.  

By contrast, the nature and scope of the invention described in the Specification limited to preparation of compounds on [0091] and of examples on [0248].
The specification does not show any other examples of compounds of formula (I)  as claimed wherein variable R1-R5, RA, RB are as defined.  	Applicant has not described the claimed genus of compounds of formula (I)  in a manner that would indicate they were in possession of the full scope of this genus. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed compound of formula (I) encompasses any molecule tailored with  any alkyl, alkenyl, cycloalkyl, aryl, or alkylaryl unit, optionally substituted with an amine, a hydroxyl, or a carboxyl group, and wherein
each alkyl, alkenyl, cycloalkyl, or alkylaryl group can optionally have one or more -CH2-
groups replaced with an amine, a carbonyl as R1 or R5  group; wherein variables R2 and R3 are independently hydrogen, alkyl, alkenyl, or alkynyl, wherein each
group can optionally be substituted with an amine, or a hydroxyl, or a carboxyl, and
wherein each alkyl, alkenyl, or alkynyl group can optionally have one or more -CH2-
groups replaced with an amine, a carbonyl, an ether, an amide, or an ester group, or R2
and R3 together with the nitrogen they are attached to form a ring, and RA and RB are independently a bond or a C1-C4 alkylene group.
In addition to lacking an adequate number of species, the structural features shared by species of Formula (I) fail to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (I). Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed compounds of formula (I).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
1.Claims 1, 3, 6, are rejected under 35 U.S.C. 102 (a)(1)  and 102 (a)(2)  as being anticipated by GB 2551945 by Mason et al. 01/10/2018  ( “the ‘945 patent”; cited in PTO-892 attached herewith).  
The ‘945 patent teach aminocid compounds of formula on page 5-6 and the cap D-O-2-decanyl shown on page 35. The compound disclosed by the ‘945 patent shown below as displayed in Registry database corresponds to the compound of instantly claimed formula 1 wherein RA and RB are a bond (instant claim 3); R1 is H; R2 is H; R3 is H; R4 is H; and R5 is alkyl (instant claims 1, 6).
Shown below is compound disclosed by the ‘945 patent as displayed in Registry database:
RN   2171561-51-4  CAPLUS      
CN   L-Aspartic acid, 4-[(1S)-1-methylnonyl] ester  (CA INDEX NAME)
  

    PNG
    media_image2.png
    189
    474
    media_image2.png
    Greyscale

Therefore, the prior art teach the limitation of instant claims.

2. Claims 1, 3, 6,  are rejected under 35 U.S.C. 102 (a)(1)  and 102 (a)(2) as being anticipated by US 20170036992  by 02/09 2017 ( “the ‘992 publication”; cited in PTO-892 attached herewith).  
The ‘992 publication teach aspartic amino acid ester  on [1242]; [1312]-[1315]The compound aspartic acid esters disclosed by prior art anticipates  the instantly  claimed compound of formula (1)  wherein variables wherein RA and RB are a bond (instant claim 3) ; R2 and R3 are both hydrogen; R2 is H; R4 is H; and R5 is alkyl : methyl t-butyl (instant claim 4, 6); R1 is Hydrogen.
Shown below is compound disclosed by the ‘992 publication as displayed in Registry database:

RN   3057-74-7  CAPLUS
CN   L-Aspartic acid, 4-(1,1-dimethylethyl) ester  (CA INDEX NAME)
  

    PNG
    media_image3.png
    180
    349
    media_image3.png
    Greyscale

RN   64960-75-4  CAPLUS
CN   D-Aspartic acid, 4-(1,1-dimethylethyl) ester  (CA INDEX NAME)

    PNG
    media_image4.png
    180
    349
    media_image4.png
    Greyscale

IT   22728-89-8P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (methods of chemotherapy using chemotherapeutic agents based on
        β-substituted β-amino acids and analogs and their
        prepn.)
RN   22728-89-8  CAPLUS
CN   D-Aspartic acid, 4-methyl ester, hydrochloride (1:1)  (CA INDEX NAME)

    PNG
    media_image5.png
    211
    349
    media_image5.png
    Greyscale


3. Claims 1, 4, 6, 16, 20 are rejected under 35 U.S.C. 102 (a)(1)  and 102 (a)(2) as being anticipated by US 4326069 by Stockinger et al. April 20, 1982 ( “the ‘069 patent ”; cited by Applicants in IDS).  
The ‘069 patent teach N-substituted aspartic acid monoesters of the formula I

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The compounds disclosed by prior art on examples on col. 4- 12 anticipates  the instantly  claimed compound of formula (1)  wherein variables wherein RA and RB are C1-4 alkylene (instant claim 1 ) ; R2 and R3 are both alkyl (instant claim 16 and 20); R4 is H; and R5 is alkyl (instant claim 4, 6); R1 is Hydrogen.] ; the compound of prior art teach claimed formula (Ia) wherein R1 and R4 are each  H; R6, R7 are the same –CH3, CH3CH2- (instant claim 20) or CH3- and CH3-CH2-; R5 is alkyl.
Shown below is compound disclosed by the ‘069 patent as displayed in Registry database:

RN   77217-13-1  CAPLUS      
CN   Aspartic acid, N-[3-(dimethylamino)propyl]-, 4-methyl ester  (CA INDEX
     NAME)
  

    PNG
    media_image7.png
    155
    357
    media_image7.png
    Greyscale

RN   77217-14-2  CAPLUS
CN   Aspartic acid, N-[3-(dimethylamino)propyl]-, 4-ethyl ester  (CA INDEX
     NAME)

    PNG
    media_image8.png
    155
    390
    media_image8.png
    Greyscale

RN   77217-15-3  CAPLUS
CN   Aspartic acid, N-[3-(dimethylamino)propyl]-, 4-butyl ester  (CA INDEX
     NAME)

    PNG
    media_image9.png
    155
    455
    media_image9.png
    Greyscale

RN   77217-16-4  CAPLUS
CN   Aspartic acid, N-[3-(dimethylamino)propyl]-, 4-(1-methylethyl) ester  (CA
     INDEX NAME)

    PNG
    media_image10.png
    155
    390
    media_image10.png
    Greyscale

RN   77217-17-5  CAPLUS
CN   Aspartic acid, N-[3-(dimethylamino)propyl]-, 4-cyclohexyl ester  (CA INDEX
     NAME)

    PNG
    media_image11.png
    155
    423
    media_image11.png
    Greyscale

RN   77217-18-6  CAPLUS
CN   Aspartic acid, N-[3-(ethylmethylamino)propyl]-, 4-cyclohexyl ester  (CA
     INDEX NAME)

    PNG
    media_image12.png
    155
    455
    media_image12.png
    Greyscale

RN   77217-19-7  CAPLUS
CN   Aspartic acid, N-[3-(diethylamino)propyl]-, 4-methyl ester  (CA INDEX
     NAME)

    PNG
    media_image13.png
    173
    390
    media_image13.png
    Greyscale

Therefore, the prior art teach the limitation of instant claims. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

1)L19  ANSWER 2674 OF 2676  CAPLUS  COPYRIGHT 2021 ACS on STN 
ACCESSION NUMBER:        1951:24778  CAPLUS Full-text
DOCUMENT NUMBER:         45:24778
ORIGINAL REFERENCE NO.:  45:4341c-d
TITLE:                   Choline aspartate and glutamate
AUTHOR(S):               Carayon-Gentil, A.; Corteggiani, E.; Brigando, J.
CORPORATE SOURCE:        Sorbonne, Paris
SOURCE:                  Archives Internationales de Pharmacodynamie et de
                         Therapie (1950), 83, 585-92
                         CODEN: AIPTAK; ISSN: 0003-9780
DOCUMENT TYPE:           Journal
LANGUAGE:                Unavailable
AB   Equimolar amts. of choline and glutamic and aspartic acids were combined
     to form the monoglutamate and monoaspartate.  The salts were pptd. out of
     soln. by ethanol.  Their action on the cat and dog blood pressure,
     guinea-pig uterus, and leech muscle is like that of choline chloride.
IT   128645-48-7, Aspartic acid, choline salt
        (pharmacol. action of)
RN   128645-48-7  CAPLUS      
CN   L-Aspartic acid, 4-[2-(trimethylammonio)ethyl] ester (9CI)  (CA INDEX
     NAME)
  

    PNG
    media_image14.png
    180
    349
    media_image14.png
    Greyscale

   2) ACCESSION NUMBER:        1954:7008  CAPLUS Full-text
DOCUMENT NUMBER:         48:7008
ORIGINAL REFERENCE NO.:  48:1257a-e
TITLE:                   Cleavage of N-carbobenzoxy groups by dry hydrogen
                         bromide and hydrogen chloride
AUTHOR(S):               Ben-Ishai, Dov; Berger, Arieh
CORPORATE SOURCE:        Weizmann Inst. Sci., Rehovoth, Israel
SOURCE:                  Journal of Organic Chemistry (1952), 17, 1564-70
                         CODEN: JOCEAH; ISSN: 0022-3263
RN   2177-63-1  CAPLUS
CN   L-Aspartic acid, 4-(phenylmethyl) ester  (CA INDEX NAME)
  

    PNG
    media_image15.png
    209
    349
    media_image15.png
    Greyscale


3) 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

4) 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

5) 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

Conclusion
Claims 1, 3, 4, 6, 10, 12, 13, 16, 20 are rejected. Claim 37 is allowable. Claims 5, 21, 26, 27, 29, 38, 48, and 52 are withdrawn from further consideration.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622